DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
Claim Objections
Claims 17-20 are objected to because of the following informalities: 
Claim 17 recites the limitation "the array transistor" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “the array transistor” (as recited in line 14) is:
	“the one array transistor” (emphasis added).

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, and 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (U.S 2015/0155163 A1). 
As to claim 1, KIM et al. disclose in Fig. 10 a semiconductor device, comprising:
a first wafer (comprising “first insulating interlayer” 130 & “substrate” 100 having “first gate structures” 121) having an array transistor (see transistors having “first gate structures” 121, Fig. 10) of a memory cell (“a DRAM device”, Fig. 10, para. [0125]) formed therein (Fig. 10, para. [0046]-[0048], [0053]-[0055], [0125]); 
a second wafer (comprising “upper insulation layer” 175 and “third insulating interlayer” 165 having “capacitor” 160) having a capacitor structure (“capacitor” 160) of the memory cell (“a DRAM device”, Fig. 10, para. [0125]) formed therein (Fig. 10, para. [0045], [0059], [0136]); and  
a bonding interface (comprising layer “second insulating interlayer” 140 having “bit line” 137 and “capacitor contacts” 142) formed between the first wafer (comprising “first insulating interlayer” 130 & “substrate” 100 having “first gate structures” 121)  and the second wafer (comprising “upper insulation layer” 175 and “third insulating interlayer” 165 having “capacitor” 160), the bonding interface (comprising layer “second insulating interlayer” 140 having “bit line” 137 and “capacitor contacts” 142) including a plurality of bonding structures (“capacitor contacts” 142) that is configured to couple the array transistor (see transistors having “first gate structures” 121, Fig. 10) to the capacitor structure (“capacitor” 160) to form the memory cell (“a DRAM device”, Fig. 10, para. [0125]) (Fig. 10, para.[0125], [0134], [0150], [0151]).   
As to claim 2, as applied to claim 1 above, KIM et al. disclose in Fig. 10 all claimed limitations including the limitation wherein the first wafer (comprising “first insulating interlayer” 130 & “substrate” 100 having “first gate structures” 121) comprises a first substrate (“substrate” 100) (Fig. 10, para. [0045], [0046]) and the second wafer (comprising “upper insulation layer” 175 and “third insulating interlayer” 165 having “capacitor” 160) comprises a second substrate (“upper insulation layer” 175) (see Fig. 10, para. [0063]), the first substrate (“substrate” 100) having a first side (top side/surface) and an opposing second side (bottom side/surface), the second substrate (“upper insulation layer” 175) having a first side (bottom side/surface) and an opposing second side (top side/surface), the array transistor (see transistors having “first gate structures” 121, Fig. 10) being positioned in the first side (top side/surface) of the first substrate (100) (see Fig. 10, para. [0127]-[0129]).     
As to claim 10, KIM et al. disclose in Fig. 10 a method for manufacturing a semiconductor device, comprising: 
forming an array transistor (see transistors having “first gate structures” 121, Fig. 10) of a memory cell (“a DRAM device”, Fig. 10, para. [0125]) in a first side (top side/surface) of a first substrate (“substrate” 100) (Fig. 10, para. [0046]-[0048], [0053]-[0055], [0125]);
forming a first dielectric stack (comprising “third insulating interlayer” 165 &, “second insulating interlayer” 140) on a first side (bottom side/surface) of a second substrate (“upper insulation layer” 175) (Fig. 10, para. [0103], [0104]); and
forming a capacitor structure (“capacitor” 160) of the memory cell (“a DRAM device”, Fig. 10, para. [0125]) in the first dielectric stack (comprising “third insulating interlayer” 165 &, “second insulating interlayer” 140) and over the first side (bottom side/surface) of the second substrate (“upper insulation layer” 175) (Fig. 10, para. [0045], [0059], [0136]); and 
 bonding the first substrate (“substrate” 100) and the second substrate (“upper insulation layer” 175) through a plurality of bonding structures (comprising “second insulating interlayer” 140 including “capacitor contacts” 142) so that the capacitor structure (“capacitor” 160) is coupled to the array transistor (see transistors having “first gate structures” 121, Fig. 10) to form the memory cell (“a DRAM device”, Fig. 10, para. [0125]) (Fig. 10, para. [0125], [0134], [0150]-[0151]), and the first side (top side/surface) of the first substrate (“substrate” 100) and the first side (bottom side/surface) of the second substrate (“upper insulation layer” 175) face to each other (see Fig. 10).      
As to claim 17, KIM et al. disclose in Fig. 10 a semiconductor device, comprises:
a first array region (see portions/regions of 100 & 130 in region I, Fig. 10) and a first periphery region (see portions/regions of 100 & 130 in region II, Fig. 10) formed over a first side (top side/surface) of a first substrate (“substrate” 100) (Fig. 10, para [0047]-[0049], [0083]), the first array region (see portions/regions of 100 & 130 in region I, Fig. 10) having one array transistor (see transistors having “first gate structures” 121, Fig. 10) of a memory cell (“a DRAM device”, Fig. 10, para. [0125]) formed in the first side (top side/surface) of the first substrate (“substrate” 100) (Fig. 10, para. [0046]-[0048], [0053]-[0055], [0125]), the first periphery region (see portions/regions of 100 & 130 in region II, Fig. 10) having at least one periphery transistor (see a transistor having a “second gate structure” 120a, Fig. 10) formed in the first side (top side/surface) of the first substrate (“substrate” 100) (Fig. 10, para. [0132]);    
a second array region (see portions/regions of “third insulating interlayer” 165 in region I, Fig. 10) and a second periphery region (see portions/regions of “third insulating interlayer” 165 in region II, Fig. 10) formed over a first side (bottom side/surface) of a second substrate (“upper insulation layer” 175), the second array region (see portions/regions of “third insulating interlayer” 165 in region I, Fig. 10) having one capacitor structure (“capacitor” 160) of the memory cell (“a DRAM device”, Fig. 10, para. [0125]) formed over the first side (bottom side/surface) of the second substrate (“upper insulation layer” 175) (Fig. 10, para. [0045], [0059], [0136]), and        
a plurality of bonding structures (comprising “second insulating interlayer” 140 including “capacitor contacts” 142) that are configured to bond the first substrate (“substrate” 100) to the second substrate (“upper insulation layer” 175) so that the first array region  (see portions/regions of 100 & 130 in region I, Fig. 10) is coupled to the second array region (see portions/regions of “third insulating interlayer” 165 in region I, Fig. 10), the one array transistor (see transistors having “first gate structures” 121, Fig. 10) is coupled to the capacitor structure (“capacitor” 160) to form the memory cell (“a DRAM device”, Fig. 10, para. [0125]), and the first periphery region (see portions/regions of 100 & 130 in region II, Fig. 10) is coupled to the second periphery region (see portions/regions of “third insulating interlayer” 165 in region II, Fig. 10) (Fig. 10, para. [0125], [0134], [0150], [0151]).      

Allowable Subject Matter
Claims 3-9, 11-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

			     Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        December 8, 2022